802 So. 2d 612 (2001)
Mike BELANGER, Donna L. Belanger, John Gautreau, James Brown, Barbara A. Brown, Robert O'Neal, Dave Hickey, Janice Hickey, Charles E. King, Stephen Villar, Roxanne Villar, Donald Coward, Edmond Dufner, James Moss, Melvin Thomas, Blake Bourgeois, Ashley Ann Erickson Bourgeois, Kean Juneau, Daisy M. Juneau, James Stallings, Jr., Terri Stallings, Charles Barber, Butch Day, Steve Abadie, Richard Bryan, James Posey, Clyde Freeman, Katherine Freeman, Ronald Oxford, Alvin Thomas, Ollie M. Thomas, Jason P. Waguespack and Effie R. Waguespack
v.
GABRIEL CHEMICALS, INC., William McMinn, Charles F. Mackey, Succession of Harry Cramer, Gabriel Chemicals, L.L.C., Arcadian Fertilizer, L.P., Arcadian Corporation, Lexington Insurance Company, BASF Corporation, BASF Systems Corporation, BASF Wyandotte Corporation, Rubicon, Inc. and Rubicon Chemicals, Inc.
No. 2001-C-2289.
Supreme Court of Louisiana.
November 16, 2001.
Denied.